Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes all previous rejections.
The previous restriction and 102 rejections have been maintained and repeated but the position has been modified due to the amendment.

	
Claim Rejections - 35 USC § 102
Claim(s) 1-4 and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (Macromolecular research, vol. 16, No.4, pp337-344, 2008, listed on IDS).
Cho (abs., figures) discloses an inherent hole-injection/transport triphenylamine of:

    PNG
    media_image1.png
    182
    265
    media_image1.png
    Greyscale
and 

    PNG
    media_image2.png
    235
    437
    media_image2.png
    Greyscale
that meets the claimed formula (1).
Cho is silent on the claimed TGA weight reduction of no more than 3.5% at 300 °C.  The polymer would inherently exhibit the claimed properties, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim(s) 1-4 and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuyken et al. (Macromolecular Rapid Communication, vol. 25, 1191-96-344, 2004, listed on IDS).
Nuyken (abs., figures) discloses an inherent hole-injection/transport triphenylamine of:

    PNG
    media_image3.png
    143
    326
    media_image3.png
    Greyscale
that meets the claimed formula (2).
The claimed TGA weight loss is met by the same inherency rationale in above ¶1.
Claim(s) 1-4 and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabe et al. (Macromolecular Rapid Communication, vol. 25, 1191-96-344, 2004, listed on IDS).
Yabe (abs., 69, claims) discloses a hole-injection/transport triphenylamine of:

    PNG
    media_image4.png
    275
    360
    media_image4.png
    Greyscale
that meets the claimed formula (2).
The claimed TGA weight loss is met by the same inherency rationale in above ¶1.

Claim(s) 1-5 and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungermann et al. (Macromolecules 2006, 396, 3-8911-19, listed on IDS).
Jungermann (claims, figures) discloses a hole-injection/transport triphenylamine and a polymer comprising thereof of:

    PNG
    media_image5.png
    264
    331
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    228
    369
    media_image6.png
    Greyscale
 that meets the claimed formula (1). The above side chains can be considered as branched terminals.
The claimed TGA weight loss is met by the same inherency rationale in above ¶1.

Claim(s) 1-5 and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (JP2012158669, listed on IDS).
Endo (claims, abs., 1, figures) discloses a hole-injection/transport polymer of:

    PNG
    media_image7.png
    255
    242
    media_image7.png
    Greyscale
 that meets the claimed formula (2). The above side chain can be considered as a branched terminal.
The claimed TGA weight loss is met by the same inherency rationale in above ¶1.

Claim(s) 1-5 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamano et al. (JP2013036023, listed on IDS).
Tamano (claims, abs., 1, 80, 1-10, tables) discloses a hole-injection/transport polymer of:

    PNG
    media_image8.png
    136
    539
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    114
    283
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    18
    597
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    89
    483
    media_image11.png
    Greyscale

 that meets the claimed formula (3). 
The claimed TGA weight loss is met by the same inherency rationale in above ¶1.

Claim(s) 1-5 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chisaka et al. (JP2013045986, listed on IDS).
Chisaka (claims, abs., 69-80, 1-10, tables) discloses a hole-injection/transport polymer of:

    PNG
    media_image9.png
    114
    283
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    18
    597
    media_image10.png
    Greyscale


160-163, 
    PNG
    media_image12.png
    134
    721
    media_image12.png
    Greyscale
 that meets the claimed formula (3). 
The claimed TGA weight loss is met by the same inherency rationale in above ¶1.


Claim(s) 1-5 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (JP 2013124271, listed on IDS).
Tanaka (claims, abs., tables) discloses a hole-injection/transport polymer of:

    PNG
    media_image13.png
    149
    339
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    159
    535
    media_image14.png
    Greyscale

The claimed TGA weight loss is met by the same inherency rationale in above ¶1.

Claim(s) 1-5 and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al. (US 20130200337, listed on IDS).
Iida (claims, abs., 1, 88, 105, figures) discloses a hole-injection/transport polymer of:

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

 that meets the claimed formula (1). The above side chain can be considered as a branched terminal. 
The claimed TGA weight loss is met by the same inherency rationale in above ¶1.

Claim(s) 1-6 and 20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funyuu et al. (US 20120074360, listed on IDS).
Funyuu (claims, abs., 47, 67-70, 120-121, 122-124, 137-140, 249, 267-272, 298, tables, examples) discloses a hole-injection/transport compound and a polymer of:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

that meets the claimed formula (2).

The claimed TGA weight loss is met by the same inherency rationale in above ¶1.


Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant argued Cho (pg7) would not exhibit the claimed TGA weight reduction of no more than 3.5% at 300 °C while acknowledging Cho’s polymer shows 5% weight reduction at 369 °C. In light of this, one of ordinary skill in the art would at once envisage that Cho’s polymer would have lower weight reduction (<5%) at a lower temperature (300 °C).  Cho’s TGA result further supports the inherency rationale applied for the rejection.  Since Cho’s monomer and polymer meet the claimed structure, Cho’s polymer would inherently exhibit the claimed properties, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise.  A case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103.  See MPEP § 2184.  In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  In this particular case, applicants attack appears merely argumentative without showing evidence.  The applicant argued unexpected results (pg7-9). It is duly notified showing of unexpected results cannot overcome 102 rejections.
The applicant attacked Nuyken (pg9-10) by arguing the properties of the claimed polymer.  It is duly notified claim 1 does not claim a polymer.  Since Nuyken’s compound 
The applicant attacked Yabe (pg10-11) by arguing the properties of the claimed polymer.  It is duly notified claim 1 does not claim a polymer.  Since Yabe’s compound meets the claimed structure, Yabe’s compound would inherently exhibit the claimed properties.  This argument is responded by the same inherency rationale applied to the rejection over Cho. Applicant’ argument of “…any apparent reason to choose the structural sites represented by formula (1) to (3)…” appears irrelevant. Yabe’s compound meets the claimed ones.
The applicant attacked Jungermann (pg11-12) by arguing the properties of the claimed polymer.  Since Jungermann’s polymer meets the claimed structure, Jungermann’s polymer would inherently exhibit the claimed properties.  This argument is responded by the same inherency rationale applied to the rejection over Cho. Applicant’ argument of “…any apparent reason to choose the structural sites represented by formula (1) to (3)…” appears irrelevant. Jungermann’s polymer meets the claimed ones.
The applicant attacked Endo (pg12-13) by arguing the properties of the claimed polymer.  Since Endo’s polymer meets the claimed structure, Endo’s polymer would inherently exhibit the claimed properties.  This argument is responded by the same inherency rationale applied to the rejection over Cho. Applicant’ argument of “…any 
The applicant attacked Tamano (pg13) by arguing the properties of the claimed polymer.  Since Tamano’s polymer meets the claimed structure, Tamano’s polymer would inherently exhibit the claimed properties.  This argument is responded by the same inherency rationale applied to the rejection over Cho. Applicant’ argument of “…any apparent reason to choose the structural sites represented by formula (1) to (3)…” appears irrelevant. Tamano’s polymer meets the claimed ones.
The applicant attacked Chisaka (pg14) by arguing the properties of the claimed polymer.  Since Chisaka’s polymer meets the claimed structure, Chisaka’s polymer would inherently exhibit the claimed properties.  This argument is responded by the same inherency rationale applied to the rejection over Cho. Applicant’ argument of “…any apparent reason to choose the structural sites represented by formula (1) to (3)…” appears irrelevant. Chisaka’s polymer meets the claimed ones.
The applicant attacked Tanaka (pg15) by arguing the properties of the claimed polymer.  Since Tanaka’s polymer meets the claimed structure, Tanaka’s polymer would inherently exhibit the claimed properties.  This argument is responded by the same inherency rationale applied to the rejection over Cho. Applicant’ argument of “…any apparent reason to choose the structural sites represented by formula (1) to (3)…” appears irrelevant. Tanaka’s polymer meets the claimed ones.
The applicant attacked Iida (pg15-16) by arguing the properties of the claimed polymer.  Since Iida’s polymer meets the claimed structure, Iida’s polymer would inherently exhibit the claimed properties.  This argument is responded by the same 
The examiner corrects the clerical error of the rejection in ¶10 of the last action.  The cited reference should be Funyuu et al. (US 20120074360, listed on IDS and ISR).
Therefore, the previous restriction and 102 rejections have been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766